DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election species A, reflected in claims 1-20 in the reply filed on 09/07/2022 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 09/10/2020 appears to be acceptable.

Drawings
The drawings filed 09/10/2020 appears to be acceptable.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blank et al. (US 8558308 B1).

Regarding independent claim 1, Blank et al. teach “An electronic device (fig. 5; column 14, lines 5- 40) comprising:
a substrate (100) including a buried conductive region (136) and a semiconductor region (134) overlying the buried conductive region (136), wherein: 
the buried conductive region (136) has a first conductivity type (n+), 
the semiconductor region (134) has a primary surface (100), and 
the substrate (100) defines a first trench (see annotation) that extends at least partly through the semiconductor region (134), wherein a portion of the substrate adjacent to the first trench includes a first pillar (see annotation); 
a first doped region (120) within the first pillar (see annotation) and adjacent to the primary surface (100), 
wherein the first doped region (120) has a second conductivity type (p) opposite the first conductivity type (n+), and 
the first doped region (120) is electrically coupled to the buried conductive region (136); and 
a first conductive member (160) within the first trench (see annotation) and adjacent to the first pillar (see annotation), 
wherein a charge storage component includes a first electrode and a second electrode, the first electrode includes the first pillar (see annotation), and the second electrode includes the first conductive member (160).


    PNG
    media_image1.png
    755
    647
    media_image1.png
    Greyscale

Regarding claim 2, Blank et al. further teach, “The electronic device of claim 1, further comprising:
a second doped region (110) overlying the buried conductive region (136) and adjacent to the primary surface (101), wherein the second doped region (110) has the first conductivity type (n); and
a second conductive member (310) is in contact with the first doped region (120) and the second doped region (110),
wherein the buried conductive region (136) is electrically coupled to the first doped region (120) via at least the second conductive member (310) and a portion of the semiconductor region (130) disposed between the buried conductive region (136) and the second doped region (110)”.

Regarding independent claim 10, Blank et al. teach “An electronic device (fig. 5; column 14, lines 5- 40) comprising:
a substrate (100) including a buried conductive region (136) and a semiconductor region (134) overlying the buried conductive region (136), wherein: 
the buried conductive region (136) has a first conductivity type (n+), and
the semiconductor region (134) has a primary surface (100); 
a first doped region (120) overlying the buried conductive region (136) and adjacent to the primary surface (101), 
wherein the first doped region (120) has a second conductivity type (P) opposite the first conductivity type (n)+;
a second doped region (110) overlying the buried conductive region (136) and adjacent to the primary surface (101), wherein the second doped region (110) has the first conductivity type (n); and
a first conductive member (310) in contact with the first doped region (120) and the second doped region (110),
wherein the buried conductive region (136) is electrically coupled to the first doped region (120) via at least a portion of the semiconductor region (134) disposed between the buried conductive region (136) and the second doped region (110).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 3-9, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty and can also be used to reject the claims 1 and 10. 
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817